      Case 3:18-cv-01374-N Document 59 Filed 09/10/19               Page 1 of 3 PageID 829



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 JOHN DEHN                                            §
                                                      §
      Plaintiff,
                                                      §
                                                      §
 v.                                                                   CASE NO. 3:18-cv-01374-N
                                                      §
                                                      §
                                                      §
 CREDIT MANAGEMENT, LP,
                                                      §
      Defendant.                                      §



               DEFENDANT’S MOTION FOR ENTRY OF FINAL JUDGMENT

         Defendant Credit Management, LP (“Defendant”) files its Motion for Entry of Judgment,

as follows:

         Rule 58 of the Federal Rules of Civil Procedure requires the Court to “approve the form of

the judgment, which the clerk must promptly enter, when: the jury returns a special verdict or a

general verdict with answer to written questions.” Fed. R. Civ. P. 58(b)(2)(A).

         The Jury in the above-styled matter returned their verdict, with answers to written

questions, on September 4, 2019. Doc. 56. Judgment in a separate document is required for this

matter. See Fed. R. Civ. P. 58(a) (“Every judgment and amended judgment must be set out in a

separate document”); see also id. (listing exceptions to the general rule requiring a separate

document, which do not apply to the present case).

         Defendant respectfully requests that this Court enter its final judgment in the above-styled

matter as attached hereto.




Motion for Entry of Judgment                                                               Page 1 of 3
   Case 3:18-cv-01374-N Document 59 Filed 09/10/19               Page 2 of 3 PageID 830



Dated: September 10, 2019.                    Respectfully submitted,

                                              MALONE FROST MARTIN PLLC
                                              /s/ Robbie Malone
                                              ROBBIE MALONE
                                              State Bar No. 12876450
                                              Email: rmalone@mamlaw.com
                                              EUGENE XERXES MARTIN, IV
                                              State Bar No. 24078928
                                              Email: xmartin@mamlaw.com
                                              MALONE FROST MARTIN PLLC
                                              NorthPark Central, Suite 1850
                                              8750 North Central Expressway
                                              Dallas, Texas 75231
                                              P: (214) 346-2630 | F: (214) 346-2631


                                              COUNSEL FOR CREDIT MANAGEMENT, LP


                               CERTIFICATE OF CONFERENCE

        Counsel for Defendant attempted to confer with counsel for Plaintiff via email regarding
the foregoing pleading on September 10, 2019. Counsel for Plaintiff was unresponsive.

                                               /s/ Robbie Malone
                                               ROBBIE MALONE




Motion for Entry of Judgment                                                          Page 2 of 3
   Case 3:18-cv-01374-N Document 59 Filed 09/10/19                 Page 3 of 3 PageID 831



                                CERTIFICATE OF SERVICE

        The undersigned certifies that she forwarded a copy of the foregoing pleading to all parties
entitled to notice of same and, specifically, to counsel for Plaintiff via CM/ECF on this 10th day
of September, 2019:

   William Bernell Gammon
   Gammon Law Office PLLC
   111 Congress Avenue
   Suite 400
   Austin, TX 78701
   Email: firm@gammonlawoffice.com

   David Mitchell
   Maney & Gordon PA
   101 E Kennedy Blvd
   Suite 3170
   Tampa, FL 33602
   Email: David@MitchellConsumerLaw.com

   Jeffrey Jack Gordon
   Maney & Gordon PA
   101 E Kennedy Blvd
   Suite 1700
   Tampa, FL 33602
   Email: j.gordon@maneygordon.com

                                                /s/ Robbie Malone
                                                ROBBIE MALONE




Motion for Entry of Judgment                                                              Page 3 of 3
